DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2021 has been entered.
Status of Claims

Claims 1-32 are pending.
Claim 33 is cancelled.
Claims 1-32 are allowed.

Allowable Subject Matter

Claims 1-32 are allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-32 .

The following is an examiner’s statement of reasons for allowance: 

Independent claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically: “…. each processing node comprises: one and only one physical neuron, the one and only one physical neuron having an input and having an output; one and only one physical synapse, the one and only one physical synapse having a presynaptic input, and the one and only one physical synapse having an output coupled to the input of the one and only one physical neuron; a weight memory for storing N synaptic conductance value or weights, the weight memory having an output coupled to the one and only one physical synapse, wherein N is an integer greater than 1; one and only one physical spike timing dependent plasticity (STDP), the one and only one physical STDP having an output coupled to an input of the weight memory, a first input coupled to the output of the one and only one physical neuron, and a second input coupled to the presynaptic input; and interconnect circuitry connected to the presynaptic input and connected to the output of the one and only one physical neuron; wherein the input of the one and only one physical neuron is only connected to the output of the one and only one physical synapse; wherein the one and only one physical synapse is time multiplexed to implement N virtual synapses; and wherein the one and only one physical STDP is time multiplexed to implement N virtual STDPs  ….” in combination with other limitations claimed.
Independent claim 17 is substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claim 17, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are references close to the invention claimed:
Zamarreno-Ramos, et al., “Multicasting Mesh AER: A Scalable Assembly Approach for Reconfigurable Neuromorphic Structured AER Systems. Application to ConvNets”, IEEE Transactions on Biomedical circuits and systems,, Vol.7, No.1, Feb.2013 [hereafter Zamarreno-Ramos] shows a reconfigurable NN system using AER connection. Zamarreno-Ramos does not teach specific neural processing node structure with only one physical neuron, only one physical synapse, only one physical STDP with specific interconnection as claimed. 
Minkovich et al. “Programming Time-Multiplexed Reconfigurable Hardware Using a Scalable Neuromorphic Compiler”, IEEE Transactions on  
Cruz-Albrecht et al., “Energy-Efficient Neuron, Synapse and STDP Integrated Circuits”, IEEE Transactions on Biomedical Circuits and Systems, Vol.6, No.3, pages 249-256, June 2012, [hereafter Cruz-Albrecht] teaches a neuron, synapse and STDP circuits. Cruz-Albrecht does not teach specific neural processing node structure with only one physical neuron, only one physical synapse, only one physical STDP with specific interconnection as claimed. 
Agrawal, et al. US-PATENT NO.6,124,730, [hereafter Agrawal] shows a configurable hardware interconnect using memory. Agrawal does not teach specific neural processing node structure with only one physical neuron, one physical synapse, one physical STDP with specific interconnection as claimed.
Modha, et al., US-PGPUB NO.2013/0031040A1, [hereafter Modha] shows a HW routing in a configurable neural network. Modha does not teach specific neural processing node structure with only one physical neuron, only one physical synapse, only one physical STDP with specific interconnection as claimed.
Rivera, et al. US-PGPUB NO.2016/0224889A1 [hereafter Rivera] shows a reconfigurable multi-core neural network chip. Rivera does not teach specific neural processing node structure with only one physical neuron, only one 
 Arthur, et al., US-PATENT NO.8,812,414B2 [hereafter Arthur] shows a reconfigurable two-D neural network architecture. Arthur does not teach specific neural processing node structure with only one physical neuron, only one physical synapse, only one physical STDP with specific interconnection as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Argument

Regarding 112(b) rejections, Applicant’s amendment / argument overcome the issues, and the rejections are withdrawn.
Regarding 103 rejections, Applicant’s amendment / argument overcome the issues, and the rejections are withdrawn.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128